                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                   EASTERN DIVISION

In Re:                                      }
                                            }
JTS Trucking LLC,                           }              Case No. 20-40423-JJR11
                                            }
         Debtor.                            }


Atlantic Southern Construction, Inc.,       }
                                            }
         Plaintiff,                         }
v.                                          }              AP No. 20-40013-JJR
                                            }
JTS Trucking LLC                            }              (removal of 50-CV-2018-000021
and John H. Lowden,                         }              from the Circuit Court of Marshall
                                            }              County, Alabama)
         Defendants.                        }


                              MEMORANDUM OPINION ON
                            PLANITIFF’S MOTION TO ABSTAIN

1. Circuit Court Lawsuit

         The claims in above adversary proceeding were originally asserted against JTS Trucking

LLC (the “Debtor”) and its member, John H. Lowden1 (“Lowden” and together with the Debtor,

the “Defendants”), in a lawsuit (the “Lawsuit”) filed on April 2, 2018 in the Circuit Court of

Etowah County, Alabama by Atlantic Southern Construction, Inc. (“Atlantic”). On June 6, 2018,

venue of the Lawsuit was transferred to the Marshall County Circuit Court (the “Circuit Court”).

In its complaint, Atlantic claimed the Defendants were “committing a continuing trespass by

flooding water and debris over and into” Atlantic’s property causing its property to be “unusable

and . . . lessened in value.” Atlantic claimed to have “incurred expenses in repairing damage

         1
         Lowden and his wife, Susan M. Lowden, were each listed in the Debtor’s petition as a
“member,” each holding a 50% ownership interest in the Debtor. The petition, schedules, and
other bankruptcy documents were signed by Mrs. Lowden on behalf of the Debtor.
                                                1

Case 20-40013-JJR        Doc 46    Filed 11/04/20 Entered 11/04/20 09:49:42          Desc Main
                                  Document      Page 1 of 11
done to a building on said property and the continuing trespass renders the property unusable . . .

.” Atlantic demanded a judgment against the Defendants for $100,000 and “an order enjoining

the Defendants from any further trespass . . . .”



2. Chapter 11, Removal, Referral, and Motion to Abstain

       On March 6, 2020, the Debtor filed for relief under chapter 11 of the Bankruptcy Code

(11 U.S.C. § 101, et. seq.), and on April 6, 2020 the Debtor removed the Lawsuit pursuant to 28

U.S.C. §§ 1334(b), 1441(a), and it was referred to this bankruptcy court pursuant to 28 U.S.C. §

157(a) and (b) and the district court’s General Order of Reference dated July 16, 1984, as

amended. Upon its removal and referral, the Lawsuit became an adversary proceeding in the

Debtor’s bankruptcy case. On October 1, 2020 Atlantic filed a Motion for Abstention (the

“Motion,” AP Doc. 39) and a few days later filed its brief (the “Brief,” AP Doc. 44) in support of

its Motion.

       In its Brief, Atlantic argued that this court “lacked constitutional authority to exercise

jurisdiction over the debtor’s [sic] state common law claim,” citing as authority Stern v.

Marshall, 546 U.S. 462 (2011). In Stern a chapter 11 debtor filed a counterclaim in her

bankruptcy case based on a state law cause of action against a creditor who had filed a proof of

claim in the case. Counterclaims by debtors against creditors who file claims in a bankruptcy

case are statutorily described as being core proceedings under 28 U.S.C. § 157(b)(2)(C).

Bankruptcy courts have the statutory authority to enter final orders in core proceedings. 28

U.S.C. § 157(b)(1). However, the Supreme Court held that, although the bankruptcy court — an

Article I court — had statutory core jurisdiction over the state law counterclaim, it lacked Article

III constitutional jurisdiction to enter a final order on the core counterclaim.



                                                    2

Case 20-40013-JJR        Doc 46     Filed 11/04/20 Entered 11/04/20 09:49:42            Desc Main
                                   Document      Page 2 of 11
       The Debtor in the instant case scheduled Atlantic as a creditor whose claim was

“contingent, unliquidated and disputed” and unknown in amount. Creditors in a chapter 11 case

whose claims are not scheduled as contingent, unliquidated, or undisputed are not required to file

proofs of claim if they are satisfied with how their claim was shown in debtor’s schedules. Fed.

R. Bankr. P. 3003(b)(1).       However, creditors whose claims are scheduled as contingent,

unliquidated, or disputed may not rely on the schedules if they intend to participate in voting on a

proposed plan or any monetary distribution: “Any creditor . . . whose claim . . . is . . . scheduled

as disputed, contingent, or unliquidated shall file a proof of claim . . . within the time prescribed

by subdivision (c)(3) of this rule; any creditor who fails to do so shall not be treated as a creditor

with respect to such claim for the purposes of voting and distribution.” Fed. R. Bankr. P.

3003(c)(2). Atlantic has not filed a proof of claim in the Debtor’s bankruptcy case, and the

deadline for filing proofs of claim was July 13, 2020. (Bk. Doc. 34.) In any event, Atlantic made

all the claims asserted in the Lawsuit before removal and the Defendants have not filed any

counterclaims either before or after removal. Hence, Stern has no bearing on the issues raised in

Atlantic’s Motion.



3. Jurisdiction – Debtor and Its Estate

       Federal district courts, and bankruptcy courts by referral, have jurisdiction of all

bankruptcy cases, and all civil proceedings arising under the Bankruptcy Code, or arising in or

related to bankruptcy cases. 28 U.S.C. §§ 1334(b), 157(a). Proceedings arising under the Code

and arising in bankruptcy cases are considered core proceedings in which final judgments and

orders may be entered by a bankruptcy court. 28 U.S.C. § 157(b)(1), (b)(2). As for proceedings

that only relate to a bankruptcy case — those that do not arise under the Code nor in a



                                                  3

Case 20-40013-JJR        Doc 46     Filed 11/04/20 Entered 11/04/20 09:49:42              Desc Main
                                   Document      Page 3 of 11
bankruptcy case — unless the parties otherwise agree, the bankruptcy court may not enter final

orders and judgments, but must make proposed findings of fact and conclusions of law that are

presented to a district court for de novo review and entry of a final judgment.2 28 U.S.C. §

157(c). And more importantly to the matter at hand, a removed related-to proceeding is subject

to mandatory abstention under § 1334(c)(2) if a party timely moves for abstention and the matter

can be timely adjudicated in the state court from which it was removed:

       Upon timely motion of a party in a proceeding based upon a State law claim or
       State law cause of action, related to a case under title 11 but not arising under title
       11 or arising in a case under title 11, with respect to which an action could not
       have been commenced in a court of the United States absent jurisdiction under
       this section, the district court shall abstain from hearing such proceeding if an
       action is commenced, and can be timely adjudicated, in a State forum of
       appropriate jurisdiction.

28 U.S.C. § 1334(c)(2).

       The claims asserted in the Lawsuit against the Debtor are based on Alabama state

trespass laws, and Atlantic seeks monetary damages and is demanding an injunction to stop what

it describes as a continuous trespass.3 Such an injunction is an in personam remedy under



       2
         The Eleventh Circuit test for determining “related to” jurisdiction requires this court to
consider “whether the outcome of that proceeding could conceivably have any effect on the
estate being administered in bankruptcy.” Miller v. Kemira, Inc. (In re Lemco Gypsum, Inc.), 910
F.2d 784, 787–88 (11th Cir.1990).
       3
          The allegations in Atlantic’s complaint are scant and conclusory. However, during
hearings, both parties confirmed that Atlantic’s property is adjacent to the Debtor’s and the
alleged damages and trespass were caused when the Defendants altered the elevation of the
Debtor’s property and thereby diverted water onto Atlantic’s property. It appears that the
Debtor’s real property at issue in the Lawsuit is the Debtor’s most valuable asset. Whether the
alleged trespass is permanent, as opposed to continuous, is not clear under the facts as the court
understands them. See Harris v. Town of Tarrant City, 130 So. 83 (Ala. 1930) (changes in grade
of property that resulted in harm to adjoining property created a permanent injury—not a series
of continuous injuries—so that damages were measured by the diminution in value of the
affected property and were recoverable in a single action). See also Devenish v. Phillips, 743 So.
2d 492 (Ala. Civ. App. 1999) (finding that retaining wall channeling water onto neighbor’s
driveway caused a permanent injury to the neighbor’s land with continuing harm, but did not
                                                 4

Case 20-40013-JJR         Doc 46    Filed 11/04/20 Entered 11/04/20 09:49:42             Desc Main
                                   Document      Page 4 of 11
Alabama law, and is enforceable against the party enjoined but not against specific property. See

Brown v. Jefferson, 203 So. 3d 1213, 1222 (Ala. Civ. App. 2014) (“[I]n a general sense, every

order of a court which commands or forbids is an injunction; but in its accepted legal sense, an

injunction is a judicial process or mandate operating in personam.” Nken v. Holder, 556 U.S.

418, 428 (2009). See 42 Am. Jur. 2d Injunctions § 1 (2010) (‘Because equity jurisdiction is

exercised in personam and not in rem, the remedy of an injunction ordinarily operates in

personam and is enforceable against individuals and not against property.’)”) (internal quotations

omitted).

       The trespass claim existed and was asserted in the Lawsuit under state law before the

Debtor filed its bankruptcy petition. The Lawsuit, as against the Debtor, is arguably related to the

bankruptcy case, because the outcome could conceivably effect the estate if the Circuit Court

were to award damages and an injunction against the Debtor, even though that relation is

questionable now that an allowed claim for any such award is potentially time-barred. In any

event, the state court does not have the authority to award relief that would require the Debtor to

make changes to what is now estate property.4 In fact, because trespass is an in personam claim

and an injunction is an in personam remedy, no in rem relief against estate property is being


create successive events of continuous trespass, and pointing out that even if it ruled otherwise
and allowed a second action for a successive instead of permanent injury, trial court could not
award injunctive relief because the property with the offending retaining wall had been sold and
the court could not order the former owner to now enter the land of another and tear down the
offending retaining wall). The same logic may apply to what is essentially a very large dirt wall
in the instant case, if it is found to be a permanent rather than a continuing trespass. The
Lawsuit’s allegations that Atlantic’s property has been rendered unusable and reduced in value—
the measure of damages—sound more like a permanent than a continuous trespass.
       4
           Commencement of the Debtor’s chapter 11 case created an estate, which is comprised
of all of the Debtor’s property, wherever located. Bankruptcy Code § 541(a). Section 1334(e) of
title 28 U.S.C. provides that when a bankruptcy case is commenced, the district court (and
bankruptcy court by referral) has exclusive jurisdiction of all property of the debtor and the
bankruptcy estate.
                                                 5

Case 20-40013-JJR        Doc 46    Filed 11/04/20 Entered 11/04/20 09:49:42             Desc Main
                                  Document      Page 5 of 11
asserted in the Lawsuit, and in light of the bankruptcy court having exclusive jurisdiction over

the Debtor’s (estate’s) property, no such relief may be awarded by the Circuit Court.

       One could argue that Atlantic’s trespass Lawsuit is also related to the Debtor’s

bankruptcy case because the Lawsuit might negatively affect the value of the estate’s property

(to the extent active tort litigation between the Debtor and its neighboring landowner may affect

a potential buyer’s willingness to purchase the Debtor’s property, if at all, without a price

concession). But that effect on price does not constitute a de facto lien or a claim against, or an

interest in, the property itself and a negative effect on price does not equate to an impairment of

the property’s title.5 See, e.g., Eustace v. Wilbourn, --- So. 3d ---, 2020 WL 5741535 at *5 (Ala.

Civ. App. Sept. 25, 2020) (trial court could have properly found filing a lis pendens was

inappropriate when the filer’s suit was seeking money damages for trespass, because Ala. Code

1975, § 35-4-131(a) does not require the filing of a lis pendens notice unless the filer is seeking

to “enforce any lien upon, right to or interest in, or to recover any land” and a trespass claim

seeking damages does not so seek); see also 51 Am. Jur. 2d Lis Pendens § 28 (footnotes omitted)

(“The courts generally recognize that lis pendens is not an appropriate instrument for use in

promoting recoveries in actions for personal or money judgments. Thus, where the primary

purpose of a lawsuit is to recover money damages and the action does not directly affect the title



       5
         “[D]eterminations of the validity, extent, or priority of liens” are core proceedings. 28
U.S.C. § 157(b)(2)(K). Likewise, “proceedings affecting the liquidation of assets of the estate”
are core proceedings. Id. at § 157(b)(2)(O). Because the trespass claim and requested injunctive
relief against the Debtor are not interests in or claims against the estate’s real property, the
Lawsuit is not core under either subsection. The Lawsuit does not cloud or impair the title of
property of the estate, although it may impact the value of the property due to a buyer’s concern
about becoming involved in Atlantic’s Lawsuit. The Debtor filed a Notice of Intent to Sell the
property, which is set for a hearing on November 19, 2020. (Bk. Doc. 87.) That hearing may
demonstrate what effect the Lawsuit has on the property’s value and a buyer’s willingness to
purchase the property before the Lawsuit is resolved.


                                                6

Case 20-40013-JJR       Doc 46     Filed 11/04/20 Entered 11/04/20 09:49:42             Desc Main
                                  Document      Page 6 of 11
to or the right of possession of real property, the filing of a notice of lis pendens is

inappropriate.”)

       In Flyboy Aviation Properties, LLC v. Franck (In re Flyboy Aviation Properties, LLC),

525 B.R. 510 (Bankr. N.D. Ga. 2015) the debtor and an adjacent property owner each claimed

adverse interests in the other’s property in a prepetition state court lawsuit. The debtor filed for

chapter 11 bankruptcy relief and thereafter removed the lawsuit to the bankruptcy court. The

bankruptcy court concluded that claims involving the existence and scope of an easement across

the estate’s real property were core proceedings because of the court’s exclusive jurisdiction over

estate property: “[T]he determination of [the existence of an easement across estate property]

including clarification of the exact scope of the same, is a core matter concerning property of

[the debtor’s] bankruptcy estate and is subject to the Court’s exclusive jurisdiction under 28

U.S.C. § 1334(e).” Id. at 517. But all other claims against the debtor, including trespass claims

and the request for an injunction, nuisance, tortious interference, and attorney fee requests

resulting from those non-core claims, were only “related to” the bankruptcy case.6

       Atlantic’s Lawsuit, like the removed lawsuit in Flyboy, does not involve an interest in

estate property, but does involve a trespass claim and request for injunctive relief against the

Debtor. The trespass claim and associated request for injunctive relief are not core because they


       6
          In an earlier opinion, the bankruptcy court in Flyboy approved the sale of the property
that was the subject of the easement and the trespass claims free and clear of the easement,
because the easement existed only so long as the property was used as an airport, and the
property would not be so used after the sale. Interestingly, although the bankruptcy court had the
trespass and injunction claims pending at the time of the sale motion, the opinion approving the
sale free and clear made no mention whatsoever of the sale being free and clear of the trespass or
injunction claims. Apparently this was because the trespass and injunction claims against the
debtor regarding the use of the debtor’s real property were not claims that asserted any interest in
the real property itself. They were instead in personam claims aimed at the debtor. In other
words, the trespass claim and request for an injunction were not interests in the real property in
the first place so there was no need to sell free and clear of those non-interests. In re Flyboy
Aviation Properties, LLC, 501 B.R. 828 (Bankr. N.D. Ga. 2013).
                                                 7

Case 20-40013-JJR        Doc 46    Filed 11/04/20 Entered 11/04/20 09:49:42             Desc Main
                                  Document      Page 7 of 11
do not arise in the Debtor’s bankruptcy case nor under the Code, they do not involve an interest

in estate property, and do not affect the ability to liquidate estate property, but they conceivably

will have an effect on the bankruptcy estate; they are non-core claims that are “related to” the

bankruptcy case. Thus, because the court has only “related to” subject matter jurisdiction over

the trespass claim seeking money damages and an injunction against the Debtor, it must examine

mandatory abstention under § 1334(c)(2).



4. Mandatory Abstention – claims against the Debtor

       Here, each element of § 1334(c)(2) (quoted supra) is satisfied. The Motion was timely—

it was filed soon after the court raised concerns about subject matter jurisdiction over Lowden,

mandatory abstention and remand, and asked the parties to submit their positions on those issues.

The Lawsuit is based entirely on a state law trespass claim, between non-diverse citizens (AP

Doc. 1 Ex. A Pt. 2), and there is no basis for federal jurisdiction over the Lawsuit aside from the

Debtor’s bankruptcy case and the Lawsuit’s removal. The Lawsuit was filed prepetition and,

based upon representations by Atlantic’s counsel, which were not challenged by Debtor’s

counsel, the Lawsuit was scheduled for trial in the Circuit Court when it was removed and

should be timely adjudicated in the Circuit Court if remanded. Accordingly, the court finds it

must abstain from adjudicating the Lawsuit’s claims against the Debtor and will remand the

Lawsuit.    Nonetheless, in the event the Circuit Court does not adjudicate the Lawsuit with

respect to the Debtor and issue a final judgment within 90 days of the entry of the order

conforming to this opinion, this court will conclude that the timeliness element of § 1334(c)(2)

was not capable of being satisfied and the claims against the Debtor may again be removed. The

automatic stay will be terminated to the extent necessary for the adjudication of claims against



                                                 8

Case 20-40013-JJR        Doc 46    Filed 11/04/20 Entered 11/04/20 09:49:42             Desc Main
                                  Document      Page 8 of 11
the Debtor to proceed in the Circuit Court, but the stay remains in effect as to Debtor’s and the

estate’s property, and likewise remains in effect prohibiting collection or other enforcement of

any judgment or order issued by the Circuit Court with respect to the Debtor, its property, or the

estate’s property. Atlantic must return to this court to seek permission before it may attempt to

collect any damages or enforce any relief awarded against the Debtor, its property, or property of

the estate.



5. Lowden and Subject Matter Jurisdiction

        The Lawsuit’s claims against the alleged joint tortfeasor, Lowden, will also be remanded

but for a different reason. Section 1447(c) of title 28 U.S.C. provides that the court shall remand

a case when it does not have subject matter jurisdiction.         Neither lack of subject matter

jurisdiction nor § 1447(c) were mentioned by Atlantic in its Motion or Brief; however, sua

sponte, a court may at any time raise its lack of subject matter jurisdiction. The Debtor’s

removal of the Lawsuit was based on § 1334(b), which provides that “the district courts shall

have original but not exclusive jurisdiction of all civil proceedings arising under title 11, or

arising in or related to cases under title 11.” The Lawsuit, to the extent it asserts claims against

Lowden, a non-debtor, is not a core proceeding arising under title 11 or arising in a bankruptcy

case. As discussed above, the bankruptcy court may nevertheless exercise jurisdiction over the

claims against Lowden if they are “related to” the bankruptcy proceeding and the Eleventh

Circuit’s test for determining “related to” jurisdiction requires this court to consider “whether

the outcome of that proceeding could conceivably have any effect on the estate being

administered in bankruptcy.” Lemco Gypsum, 910 F.2d at 787–88.




                                                 9

Case 20-40013-JJR        Doc 46    Filed 11/04/20 Entered 11/04/20 09:49:42             Desc Main
                                  Document      Page 9 of 11
       The court finds that there is no conceivable effect on the bankruptcy estate, regardless of

the outcome of the trespass claims against Lowden. The District Court for the Southern District

of Florida recently explained the limits of related-to jurisdiction over joint tortfeasors by

accepting the following “well supported analysis” and “compelling arguments” against related-to

jurisdiction over a non-debtor co-defendant:

       Plaintiffs’ primary argument for “related to” jurisdiction is that, to the extent it
       can recover jointly and severally against a non-debtor defendant, its claims
       against the Debtor will decrease, affecting the Estate. As Talisman conceded in
       its Motion to Withdraw the Reference, however, “joint conduct, alone, is not
       sufficient to confer subject matter jurisdiction in a bankruptcy court over non-
       debtors.” See, e.g., First Ind. Bank v. Wilson, 271 B.R. 511, 514 (Bankr. E.D.
       Mich. 2001). Moreover, while some courts have found joint and several liability
       can provide a basis for related-to jurisdiction, the better reasoned position is that
       such an attenuated position stretches the limits of the Eleventh Circuit's related-to
       jurisdiction “beyond the breaking point of conceivability.” In re Soderstrom,
       6:12-CV-1205-ORL-37, 2013 WL 24205, at *4 (M.D. Fla. Jan. 2, 2013). As the
       Soderstrom Court explained: “To find that these purely state law claims convey
       ‘related to’ jurisdiction would be to declare that all bankruptcy courts have
       jurisdiction over all claims against any non-debtors sued alongside debtors. Such
       a finding would be utterly illogical.” Id. . . .

In re Mouttet, 2020 WL 5993925, at *22–23 (S.D. Fla. Oct. 9, 2020) (quoting and adopting the

defendant’s argument; internal record cites and footnote omitted). The Mouttet court’s rationale

applies to the claims asserted against Lowden.



6. Conclusions and Order

       The court concludes that it must remand the Lawsuit in its entirety: With respect to

Lowden because of lack of subject matter jurisdiction, and with respect to the Debtor because

mandatory abstention is required by 28 U.S.C. § 1334(c)(2). Accordingly, a separate order

conforming to this opinion will be entered that: (1) remands the Lawsuit, sua sponte, to the

extent it asserts claims against Lowden; (2) grants Atlantic’s Motion (AP Doc. 39) to the extent



                                                 10

Case 20-40013-JJR       Doc 46    Filed 11/04/20 Entered 11/04/20 09:49:42              Desc Main
                                 Document     Page 10 of 11
it seeks abstention and remand as to claims asserted in the Lawsuit against the Debtor; and (3)

terminates the automatic stay to allow the adjudication of such claims against the Debtor,

provided, however, collection and enforcement of any damages or remedy awarded against the

Debtor, its property, or estate property remain stayed and will be adjudicated exclusively by this

bankruptcy court pursuant to the claims allowance or disallowance proceedings in the Debtor’s

underlying bankruptcy case.

       So done and dated this 4th day of November 2020.

                                                    /s/ James J. Robinson
                                                    JAMES J. ROBINSON
                                                    Chief United States Bankruptcy Judge




                                               11

Case 20-40013-JJR       Doc 46    Filed 11/04/20 Entered 11/04/20 09:49:42            Desc Main
                                 Document     Page 11 of 11
